Citation Nr: 1756808	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hydrocele of the right testicle.  


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse





ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to November 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a hydrocele of the right testicle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's claimed in-service assault occurred and that his PTSD is related to the assault.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When a claimed in-service stressor is not related to engaging in combat with the enemy or fear of hostile military or terrorist activity, a veteran's assertions, standing alone, cannot provide evidence to establish the occurrence of a claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, there must be credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  If a PTSD claim is based on an    in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident, including, but not limited to, records from law enforcement, rape crisis centers, mental health counseling centers, medical professionals, or statements from family, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that the Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence     of a stressor).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  The absence of a service record documenting an unreported sexual assault is not proof that a sexual assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1306 (2013).  
 
The Veteran seeks service connection for a psychiatric disorder, which he asserts is due to an in-service personal assault.  Specifically, he claims that after he refused to certify the rifle performance of three other Marine recruits, members of his platoon assaulted him in retaliation.  The Veteran asserts that one night in October 1975, he was dragged out of his bunk, blindfolded, beaten, and sexually assaulted.  He claims that he subsequently sought treatment for testicular pain and swelling caused by   the assault; however, he did not report the incident due to shame and fear of his attackers. 

Upon review of the record, the Board finds that the probative evidence of record demonstrates that it is at least as likely as not that the claimed in-service assault occurred and that the Veteran's PTSD is related to the assault.

The Veteran's service treatment records confirm that he sought treatment for painful swollen testicles in October 1975.  The Veteran was diagnosed with a      left spermatocele and a right hydrocele, which were attributed to a prior surgically repaired left hydrocele exacerbated by strenuous physical training. In November 1975, he was discharged for failure to meet medical standards.  

The Veteran underwent a VA psychiatric examination in April 2012, during which the examiner diagnosed him with an anxiety disorder with posttraumatic stress symptoms and opined that it was at least as likely as not caused by the claimed     in-service assault.  The Board finds the opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record and    is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  After reviewing the evidence of record and conducting a psychiatric evaluation, the examiner concluded that although there is no record of the alleged assault, he found the Veteran's assertions to be credible.  The examiner explained that the Veteran's description of the incident to other mental health professionals was consistent and that his extensive clinical interventions support   the assumption that that the claimed assault occurred.  Additionally, the examiner, who is a psychiatrist, reviewed the Veteran's in-service treatment for testicular symptoms and opined that such "could reasonably be considered to directly related to" the claimed sexual assault.  See Menegassi, 638 F.3d at 1382 (noting that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor).  Moreover, the examiner explained that the Veteran exhibited no mental health symptoms prior to service,   as evidenced by the fact that he excelled in school, graduated as valedictorian, was engaged in student activities, and had many friends.  The examiner indicated that beginning in 1975, the Veteran began to exhibit symptoms of anxiety, depression, suspiciousness, and insomnia due to fear of going to sleep, which eventually led to five failed marriages.  

The Veteran also submitted several years of Vet Center treatment records and a January 2012 letter from his Vet Center counselor, who summarized the Veteran's account of the assault, psychiatric symptoms, and course of treatment.  A review of those records reveals no indication that the Veteran's counselor, who specializes in military sexual trauma, questioned the Veteran's account of the claimed assault.  

The Board acknowledges that that a June 2011 VA treatment provider and the  April 2012 VA examiner indicated that the Veteran's symptoms did not meet        the full diagnostic criteria for PTSD.  However, it is not clear which diagnostic criteria were not met.  Although the VA examiner checked boxes indicating that   the Veteran did not exhibit persistent re-experiencing or persistent avoidance,       the examiner also checked boxes indicating that the Veteran endorsed enough 
of the criteria listed under each of those categories sufficient for a diagnosis of PTSD under the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which is applicable to the Veteran's claim, as it was certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5)).  Furthermore, Vet Center treatment records show a diagnosis of PTSD rendered by the Veteran's treating therapist, and subsequent VA treatment records dated April 2015 through October 2016 show a diagnosis of PTSD secondary to military sexual trauma rendered by the Veteran's treating VA psychiatrist.  

While there is some question of credibility raised in the record, to include the   initial evaluation in 2011 wherein the examiner noted the Veteran's matter-of-fact reporting of the incident and the invalid psychological testing from exaggeration, the Board will resolve all doubt in the Veteran's favor, and find that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

As previously noted, service treatment records show that the Veteran was diagnosed with a right hydrocele during service.  Thereafter, the record shows no complaints of or treatment for any testicular symptoms.  

The Veteran underwent a VA examination in April 2012, during which he reported being diagnosed with a hydrocele prior to and during service and undergoing a hydrocelectomy in 1981.  He also reported constant pain and tenderness since 1975.  It was noted that an April 2011 ultrasound revealed no right hydrocele.  The examiner indicated that a physical examination of the testes was not conducted because it was not relevant to the Veteran's claimed condition.  The examiner concluded that the Veteran did not have a right hydrocele, and therefore, an   opinion regarding service connection was moot.   

In his May 2012 notice of disagreement, the Veteran questioned the basis for the examiner's opinion, noting that he was never physically examined.  The Veteran stated that he was willing to submit to a physical examination, but he was told      that it was not necessary.  He further reported constant pain to the touch, but acknowledged that his hydrocele had been removed.  

During the August 2016 Board hearing, the Veteran was asked whether he still had problems with the right testicle, including the hydrocele, to which he answered "[n]o, that's been repaired."  However, when asked again if he had any current physical symptoms related to his service connection claim for a right hydrocele,   the Veteran stated, "not that I can say.  I do have, there are times that I do have some issues, but not all the time. . . . it's not an ongoing thing."  The Veteran       later stated "but it is a problem . . . it has been a problem."   

Based on the forgoing, the Board finds that a remand is necessary in order to ask the Veteran to clarify whether he is claiming to have experienced any right testicular symptoms during the course of his claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  If the Veteran answers affirmatively, he should be given an opportunity to receive another VA examination in which a physical evaluation    of the testes is conducted.  

Additionally, a review of the record does not show that the April 2011 ultrasound report referred to by the VA examiner has been associated with the Veteran's claims file.  Accordingly, all outstanding VA treatment records dated April 2011    to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated April 2011 to the present.  

2.  Ask the Veteran to clarify whether he is claiming to have experienced any right testicular symptoms during the course of his claim, and if so, whether he would like to receive another VA examination.  

3.  If, and only if, the Veteran answers affirmatively to   the above questions, schedule him for a VA examination pursuant to his service connection claim for a hydrocele of the right testicle.  The electronic claims file must       be reviewed by the examiner in conjunction with the examination.  Based on a clinical examination and a review of the evidence of record, the examiner should answer the following:

a.  Does the Veteran have a current diagnosis of a right testicular disability associated with his prior hydrocele?

b.  If so, is it at least as likely as not (50 percent or higher probability) that any currently diagnosed right testicular disability was incurred in or aggravated (permanently worsened beyond the natural progression) by service?  Please explain why or why not.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for service connection for a hydrocele of the right testicle should be readjudicated.  If the benefit sought      on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


